United States SECURITIES AND EXCHANGE COMMISSION OMB Number SCHEDULE 14a Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No. ) Filed by Registrant T Check the appropriate box: T Preliminary Proxy statement £ Confidential, for use of the Commission only (as permitted by Rule 14c-6(d) (2)) £ Definitive Proxy Statement Company Name: Turner Valley Oil & Gas, Inc. Payment of filing fee (check the appropriate box): T No fee required £ Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 (1) Title of each class of securities to which transaction applies:Common Stock (2) Aggregate number of securities to which transaction applies: (3) Per unit price/underlying value pursuant to Exchange Act Rule 0-11: $ (4) Proposed maximum aggregate value of transaction:$ (5) Total fee paid: $ fee of one-fiftieth of one percent (0.0002) of the proposed aggregate value of the transaction: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a) (2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number or the form or schedule and the date of its filing. (1) Amount previously paid: (2) Form, schedule or registration statement no.: (3) Filing party: (4) Date filed: 1 Turner Valley Oil & Gas, Inc. 700 West Pender Street Vancouver B.C. Canada V6C 1G8 , Dear Shareholder: The enclosed information is being furnished to shareholders of record, on , 2008, of Turner Valley Oil & Gas, Inc., a Nevada corporation, in connection with the following actions proposed to be taken by shareholders, at a meeting of shareholders to be called for a.m., , , 2008. Management has proposed an affirmative vote on the following proposals: Proposal 1: To re-elect three existing Directors: (a) Christopher Paton-Gay (b) Donald Jackson Wells (c) Joseph Kane Proposal 2: To authorize a Reverse Split of the Common Stock: One share for every Twenty existing shares; provided that no shareholder shall be reversed below two hundred shares, and no shareholder owning less than two hundred shares shall be reversed. WE ARE ASKING FOR YOUR PROXY SHAREHOLDERS ARE REQUESTED TO SEND US THEIR PROXIES SO THAT EACH SHAREHOLDERS VOTE MAY BE COUNTED AND CONSIDERED. Please read the Proxy Statement provided, mark and return the Ballot provided, and return the Ballot in the envelope provided for its return. By Order of the Board of Directors, Christopher Paton-Gay chairman/ceo 2 United States SECURITIES AND EXCHANGE COMMISSION Turner Valley Oil & Gas, Inc. 700 West Pender Street Vancouver B.C. Canada V6C 1G8 , NOTICE OF MEETING OF SHAREHOLDERS A Meeting of Shareholders (the “Meeting”) of Turner Valley Oil & Gas (the “Company”) will be held at the following date, time and place, and for the following purposes: Date and Time: , , 2008, at : a.m. Place: 221 South Ola Vista 1st Floor San Clemente, California 92672 Proposal 1: To re-elect three existing Directors: (a) Christopher Paton-Gay (b) Donald Jackson Wells (c) Joseph Kane Proposal 2: To authorize a Reverse Split of the Common Stock: One share for every Twenty existing shares; provided that no shareholder shall be reversed below two hundred shares, and no shareholder owning less than two hundred shares shall be reversed. Only holders of record of the Company's common stock at the close of business on , 2008 Record
